Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Michael Marra (Reg. No. 65,088) on 05/28/2021.

The application has been amended as follows:
1. (Currently Amended) A method of synchronizing a press machine, a pick robot, and a drop robot, the press machine including an operating area for pressing a blank into a part, the method comprising:
opening the operating area of the press machine after a pressing of a part;
moving the pick robot into the operating area of the press machine as the opening of the operating area of the press machine reaches a pick interlock angle prior to a top dead center position; 
picking the part from the operating area of the press machine using the pick robot;
the part will collide with the drop robot or the blank, and the critical point is determined by determining determining a second point  and selecting the first point or the second point;
dropping the blank into the operating area of the press machine using the drop robot; and
moving the drop robot out of the operating area of the press machine.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TANG/           Examiner, Art Unit 2115                                                                                                                                                                                             

/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115